               Michael Faillace & Associates, P.C.
                                  Employment and Litigation Attorneys
60 East 42nd Street, Suite 4510                                                            Telephone: (212) 317-1200
New York, New York 10165                                                                    Facsimile: (212) 317-1620
_________
Michael@faillacelaw.com

                                                August 23, 2021

VIA ECF
Hon. Judge Sarah Netburn
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

                       Re:        1:20-cv-04477: Miculax Miculax et al v. La Fonda Boricua Lounge,
                                  Inc. et al

Dear Judge Daniels:

        This firm represents Plaintiffs Hilario Miculax Miculax and Luis Panzeis (“Plaintiffs”) in
the above-referenced matter (the “Action”). We write to respectfully request a short extension of
time to re-file our motion for a default judgement.

        Pursuant to the Court’s order dated July 26, 2021 (Dkt. No. 51) (“Court Order), the Court
directed the Plaintiffs to re-file a motion for default judgement by August 23, 2021. However, I
was recently assigned this case, and I have not had the opportunity to gather all the required
documents for submission. Please note my Notice of Appearance filed on August 12, 2021 (Dkt.
No. 52).

       Plaintiffs respectfully request to file the motion for a default judgment by Friday, August
27, 2021.

       Thank you for your time and consideration of this matter.


                                                                                   Respectfully Submitted,

                                                                                   /s/ Bryan Robinson
                                                                                   Bryan D. Robinson, Esq.




                              Certified as a minority-owned business in the State of New York
